Citation Nr: 0508060	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-21 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  

In September 2003, a hearing was held in New York, New York, 
before the undersigned Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) (West 
2002).  A transcript of that hearing has been associated with 
the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record as it stands currently is inadequate for the 
purpose of rendering an informed decision as to the claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

At the hearing, the veteran gave details regarding his 
psychiatric treatment history and on-going treatment.  The 
veteran reported that he received on-going treatment at the 
Vet Center in White Plains, New York, where he began 
treatment in 2002 or early 2003.  The record contains only 
isolated records from the Vet Center dated in January and May 
2003; therefore, the veteran's full treatment records dated 
from 2002 forward will be requested.  The veteran reported 
that since the year 2000 he had also been admitted for 
hospitalizations at United Hospital (Port Chester, New York), 
St. Vincent's Hospital (Harrison, New York) and at New 
Rochelle Hospital.  This evidence is not currently on file 
and will be requested for association with the claims folder.   

The veteran's service personnel records show that he served 
from June 1967 to April 1969.  His DD 214 shows that during 
this period he was a rifleman (311 Infantry) and Fire Team 
Leader in the United States Marine Corps (USMC), serving in 
Vietnam with Company I, 3rd Battalion, 3rd Marines, 3rd Marine 
Division.  According to his personnel records he participated 
in combat operations from December 1967 to December 1968.  
The veteran has presented documents and testimony regarding 
his in-service stressors, including a news article 
documenting his account naming a soldier who the veteran 
reports died in his arms during an ambush.  The Board 
believes that the evidence supports exposure to combat-
related stressors in Vietnam.  

The Board notes the veteran has requested that a new VA 
psychiatric examination be scheduled, arguing that his 
previous VA PTSD examination (February 2003) was incomplete.  
The Board points out that the 2003 VA examination report 
reflects that dysthmia was diagnosed, but not PTSD.  However, 
Vet Center records dated in 2003 do include diagnoses of 
PTSD.  The VA examiner in February 2003 also noted that no 
records or claims folder were available for review.  It 
appears that a VA examination is warranted in this case to 
reconcile the variously diagnosed psychiatric conditions.  

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should obtain all records from 
the Vet Center in White Plains, New York 
for inclusion in the file.  The veteran 
has reported that his treatment there 
began in approximately 2002 or early 2003 
and has continued to the present time.    

2.  The veteran should be requested to 
complete release authorization forms so 
that medical records from the following 
sources may be obtained: (1) United 
Hospital (Port Chester, New York), (2) 
St. Vincent's Hospital (Harrison, New 
York) and (3) New Rochelle Hospital.  The 
veteran should be requested to provide 
specific information regarding the 
treatment dates (apparently all 
subsequent to 2000) and addresses of 
these sources so that pertinent records 
can be obtained.  All efforts in this 
regard should be fully documented for the 
claims file and if records are unable to 
be obtained or do not exist, this should 
be annotated for the record.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination.  Send the claims folder to 
the examiner for review and the examiner 
should indicate that the claims folder 
was reviewed.  All necessary studies or 
tests deemed helpful by the examiner 
should be accomplished.  The examiner 
should specify: (a) whether the 
diagnostic criteria to support a 
diagnosis of PTSD which conforms to the 
psychiatric nomenclature and diagnostic 
criteria contained in the DSM-IV are met; 
and (b) whether there is a link between 
the current symptomatology and the 
inservice stressors. 

If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any such 
diagnosed psychiatric disorder was caused 
by military service, or whether such an 
etiology or relationship to service is 
unlikely (i.e., less than a 50-50 
probability).

The examination report should include the 
complete rationale for all opinions 
expressed.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD. If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations, not previously provided, 
pertinent to the issue currently on 
appeal since the June 2003 statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action until 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




